FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 8/18/2022:
The amendment to claims 21, 25, 30-33 and 35-40 are acknowledged and accepted.
	The cancellation of claim 24 is acknowledged and accepted.
The addition of new claim 41 is acknowledged and accepted.
	The amendment to the title is acknowledged and accepted.  In view of this amendment, the objection to the title in the office action dated 3/30/2022 is hereby withdrawn.

The indicated allowability of claim 36 is withdrawn in view of the newly discovered reference(s) to Iwamura (US 2001/0024510) and Eastman et al. (US 8,733,643).  Rejections based on the newly cited reference(s) follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 8/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,943,424 10,796,537 and 11,100,765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “retracting, by the currency dispenser, any remaining currency notes”.  Is unclear if the applicant means “any remaining of the one or more currency notes” or if the remaining currency notes is different from the “one or more currency notes”, since claim 32 recites “presenting…one or more currency notes”.  Please clarify.  
Claim 33 recites “retracting any one of the one or more currency notes remaining via the currency dispenser”.  Therefore, is unclear how “any one of the one or more currency notes remaining” differs from the “any remaining currency notes” of claim 32.  Please clarify. 
Claim 38 recites “retracting, by the currency dispenser, any remaining currency notes”.   Claim 39 recites “retracting, by the currency dispenser, any currency notes remaining in the currency dispenser”. Therefore, it is unclear if the remaining currency notes in claim 38 is not necessary in the currency dispenser?  Please clarify.  If so, it is unclear where they could be from since the currency dispenser dispenses one or more currency notes.  Therefore, it would appear that “any remaining currency notes” would be with respect to the currency dispenser.  Please clarify. 
Additionally, claim 38 recites “presenting…one or more currency notes”.  It is unclear if the “any remaining currency notes” recited in claims 38 and 39 is different than the “one or more currency notes” recited in claim 38.  Please clarify.  If they are a same, then the claim language needs proper antecedent basis, e.g. “retracting any of the one or more currency notes remaining in the currency dispenser”.
Claims not specifically addressed are indefinite due to their dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 32 and 38 recite “retracting, by the currency dispenser, any remaining currency notes”.  Therefore, the limitations of claims 33 and 39 do not appear to further limit claims 32 and 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2013/0262304) in view of Park et al. (US 2015/0033122) and Crist et al. (US 2014/0338986) (hereinafter referred to as Crist et al. ‘986).
With respect to claims 32, 33, 38 and 39, Vesely discloses a method of detecting fraud, comprising:
detecting a force applied to a currency dispenser (detecting a pressure on a user button or region of a touchscreen on an SST, wherein the SST is an ATM) ([0020], [0071]; claim 1); and 
and issuing, by a processor, an alert upon detection of the force applied to the currency dispenser for longer than predetermined time period (identifying a screen by indexing screen number that is shown to the customer subsequent to a long press selection of a particular service/indicating at the SST a plurality of selectable operations based on a long press of the user button element, the long press determined by another period of time in which pressure is maintained on the user button that is longer than a normal press) ([0050], [0051], [0076]; Figs. 1 and 4; claim 1). 
Vesely further discloses the inclusion of a non-transitory computer-accessible medium having stored thereon computer-executable instructions to perform the claimed method above ([0050]-[0052]).
Vesely fails to expressly disclose presenting, by a currency dispenser, one or more currency notes; the detecting is performed by a force sensor; and retracting, by the currency dispenser, any remaining currency notes.
It is well known in the art for a touch screen to include a force sensor (pressure sensor) to detect pressing by a user, as taught by Park et al. ([0043]-[0046]).  Park et al.  further teaches it is well known in the art for a processor to be in data communication with a touch screen having the force sensor, thus necessarily in data communication with the force sensor ([0041], [0042], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting to be performed by a force sensor in order to predictably sense the pressing of the touch screen by a user. 
	The combined teachings of Vesely and Park et al. disclose the invention set forth above, however they fail to expressly disclose presenting, by a currency dispenser, one or more currency notes; and retracting, by the currency dispenser, any remaining currency notes.
Nevertheless, Vesely discloses the method being performed at an automated teller machine (ATM), and a requested service at the ATM can include cash withdrawal ([0020], [0081]).  It is well known in the art for an ATM to present currency notes to a user when receiving a withdrawal request, and to retract any remaining currency notes, as taught by Crist et al. ‘986 ([0004], [0027], [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present one or more current notes via the currency dispenser, i.e. ATM, and to retract any of the one or more currency notes remaining via the currency dispenser, in order to dispense requested currency notes to a user for a requested cash withdrawal transaction and to retract any remaining uncollected dispensed currency notes.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely modified by Park et al. and Crist et al. ‘986 as applied to claim 33 above, and further in view of Oumi (WO 2015/0198755) and Agaki et al. (US 2017/0011579).
With respect to claim 34, the modified Vesely addresses the limitations of claim 33.
However the modified Vesely fails to expressly disclose applying optical character recognition to detect serial numbers of the retracted one or more currency notes.
Oumi teaches it is well known in the art to read a serial number of a forgotten banknote (section 1-4. Forgetting collection process) (pgs. 5-6 of translation).  It is well known in the art to use optical character recognition to detect serial numbers, as taught by Agaki et al. [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply optical character recognition to detect serial numbers of the retracted one or more currency notes, in order to identify the retracted currency notes and present to the customer as evidence information or to identify the retracted currency notes left behind by the customer and dispense those currency notes, as taught by Oumi (see abstract and para. starting “As shown in Fig. 3”) (pgs. 1 and 3 of translation).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely modified by Park et al. and Crist et al. ‘986 as applied to claim 33 above, and further in view of Crist et al. (US 2014/0337211) (hereinafter referred to as Crist et al. ‘211).
With respect to claim 35, the modified Vesely addresses the limitations of claim 33.

However the modified Vesely fails to expressly disclose detecting a presence of a watermark or a security band in the retracted one or more currency notes.
	Crist et al. ‘211 teaches it is well known in the art to detect a presence of a watermark or a security band in the retracted one or more currency notes ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a presence of a watermark or a security band in the retracted one or more currency notes in order to identify an account associated with the transaction, as taught by Crist et al. ([0072], [0114], [0126]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely modified by Park et al. and Crist et al. ‘986 and further modified by Crist et al. ‘211 as applied to claim 35 above, and further in view of Iwamura (US 2001/0024510) and Eastman et al. (US 8,733,634).
With respect to claim 36, the modified Vesely addresses the limitations of claim 35.
However the modified Vesely fails to expressly disclose upon failure to detect a watermark or security band in the retracted one or more currency notes, issuing a counterfeit alert.
	It is well known in the art that if a watermark or security band is not detected on a currency note, the currency note is considered counterfeit, as taught by Iwamura ([0059]).  Eastman et al. teaches it is well known in the art for an ATM to communicate information about counterfeit bills to remote computers so that authorities can be notified (col. 65 – col. 32, lines 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to issue a counterfeit alert upon failure to detect a watermark or security band in the retracted one or more currency notes, in order to provide a means of notifying authorities of counterfeit bills.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely modified by Park et al. and Crist et al. ‘986 as applied to claim 38 above, and further in view of Friedman (US 2016/0048816) and McCann et al. (US 2018/0137483).
With respect to claim 40, the modified Vesely addresses the limitations of claims 38.
However the modified Vesely fails to expressly disclose an imaging device configured to capture an image in response to a command from the processor, wherein the imaging device is configured to capture an image of a vicinity of the system or capture an image of a user in a vicinity of the system.
It is well known in the art for an ATM to include an imaging unit to capture an image of an area near the ATM, such as an area including the user ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging device configured to capture an image of a vicinity of the system or capture an image of a user in a vicinity of the system, in order to monitor the area around the user of the ATM for security purposes, e.g. be able to identify the user or user characteristics.
The combined teachings of the modified Vesely and Friedman disclose the invention set forth above, however they fail to expressly disclose the capturing of the image is in response to a command from the processor.
	It is well known in the art for a processor to generate one or more electronic commands, that when received by the camera, causes the camera to capture video or image data indicative of an environment surrounding the ATM, as taught by McCann et al. ([0016], [0072], [0094], [0117], claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging unit to capture the image in response to a command from the processor in order to predictably activate the imaging unit.

Allowable Subject Matter
Claims 21-23, 25-31 and 41 are allowed.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 21, prior art fails to teach or reasonably suggest, either singly or in combination, a currency dispenser in an automated teller machine (ATM), the currency dispenser configured to dispense currency notes, a force sensor configured to detect a force applied to the currency dispenser; and a processor in data communication with the force sensor and the currency dispenser, wherein, upon detection by the force sensor of a force applied to the currency dispenser for longer than a predetermined time period, the processor is configured to issue an alert, in addition to the other limitations of the claim.
With respect to claim 37, prior art fails to teach or reasonably suggest, either singly or in combination, issuing an alert comprises transmitting information comprising at least one selected from the group of information identifying a user, a date of the presentation of the one or more currency notes, a time of the presentation of the one or more currency notes, a count of the one or more currency notes, a value of the one or more currency notes, a strength of the force, and the duration of the force, in addition to the other limitations of the claim from which claim 37 depends.
Claims not specifically addressed are allowable due to their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 32-40 have been considered but are moot in view of new grounds of rejection in view of the amendment to claims and 32 and 38 (e.g. presenting by the currency dispenser, one or more currency notes, and retracting, by the currency dispenser, any remaining currency notes).
The amendments to the claims introduce new 35 U.S.C. 112(b) rejections, which have been described above.

Regarding claims 32-40, the examiner notes that the term “currency dispenser” is not precluded from being interpreted as an ATM since an ATM dispenses currency notes. As such, rejections using this interpretation have been maintained.
Additionally, while not certain if the applicant intends the following interpretation, the examiner notes that the phrase of dispensing “one or more currency notes”, implies that one singular currency note can be dispensed.  Therefore, the retracting of “any one of the one of the one or more currency notes remaining”/ “any “remaining currency notes” would be the same singular currency note that is dispensed, such that no currency note is taken, i.e. the user does not remove any currency note that is presented.  More specifically, it is not certain if the applicant intended the following interpretation where no currency note that is presented is actually removed and since all/the singular currency note presented remains, and thus is/are retracted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876